Case 1:17-cv-01953-RDM Document 71 Filed 08/23/19 Page 1 of 1

United States Court of Appeals

FOR THE DISTRICT OF COLUMBIA CIRCUIT

No. 17-7172 September Term, 2018
1:17-cv-01953-RDM
Filed On: August 23, 2019 [1803440]

Atlas Air, Inc. and Polar Air Cargo
Worldwide, Inc.,

Appellees
V.

International Brotherhood of Teamsters, et
al.,

Appellants

MANDATE
In accordance with the judgment of July 5, 2019, and pursuant to Federal Rule of
Appellate Procedure 41, this constitutes the formal mandate of this court.
FOR THE COURT:
Mark J. Langer, Clerk
BY: /s/

Ken R. Meadows
Deputy Clerk

Link to the judgment filed July 5, 2019

 
